Citation Nr: 1020000	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-04 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for sinusitis also 
claimed as an upper respiratory infection, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), depressive disorder, and anxiety disorder.  

3.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), as a qualifying chronic disability under 38 
C.F.R. § 3.317.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to May 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Veteran testified at a Travel Board hearing before the 
undersigned in February 2010.  A transcript of that hearing 
is of record and associated with the claims folder.  During 
the Veteran's Travel Board hearing, he stated that his claims 
for service connection for memory loss due to undiagnosed 
illness and service connection for a neurological condition 
for an undiagnosed illness are actually one claim for service 
connection for CFS, as a qualifying chronic disability under 
38 C.F.R. § 3.317.  Those issues have been recharacterized 
into the issue of service connection for CFS, and it is 
reflected in that manner on the title page.  

The Veteran's claim on appeal was initially characterized as 
a claim of service connection for PTSD.  However, while on 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) addressed a case involving the scope of filed 
claims.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
Court held that a claim is not limited to the diagnosis 
identified by the Veteran.  More precisely, a claim is for a 
disability that may reasonably be encompassed by several 
factors including: (1) the claimant's description of the 
claim; (2) the symptoms the claimant describes; and (3) the 
information the claimant submits or that [VA] obtains in 
support of the claim.  A review of the claims file shows that 
the Veteran has been variously diagnosed as having PTSD, 
neurotic depression, and anxiety disorder.  The Board 
therefore finds that the Veteran's claim is not limited 
solely to PTSD.  Instead, the claim is properly characterized 
broadly as a claim of service connection for an acquired 
psychiatric disorder, to include PTSD, a depressive disorder, 
and an anxiety disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that his service-connected sinusitis is 
more severe than the current evaluation reflects.  He also 
maintains that he has PTSD and CFS, as a result of his 
Persian Gulf service.  

During a February 2010 Travel Board hearing, the Veteran 
testified that he was scheduled for a VA pulmonary clinic 
appointment later that month.  This appointment was regarding 
treatment options for his service-connected sinusitis.  VA 
has a duty to obtain all relevant VA and Governmental records 
prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3); 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any 
VA treatment records that have been generated up to and 
including the date of the Board's decision, whether or not 
filed in the appellant's claims folder, are in the 
constructive possession of the Board and must be considered); 
see Beausoleil v. Brown, 8 Vet.App. 459, 464-465 (1996); 
Robinette v. Brown, 8 Vet.App. 69, 80 (1995); see also 
generally Stuckey v. West, 13 Vet. App. 163, 175 (1999), 
(observing in part that when it is alleged that there was 
specific evidence in existence that would have well grounded 
a claim under then applicable law, VA had a duty to inform 
the claimant of the importance of obtaining this evidence to 
"complete the application.").  The February VA pulmonary 
treatment report should be obtained in connection with the 
Veteran's sinusitis claim.   

At the Veteran's February 2010 Travel Board hearing, he 
testified that he warranted service connection for an 
acquired psychiatric disorder (claimed as PTSD) based upon 
his Persian Gulf service,  He did not claim combat stressors, 
but indicated, in pertinent part, that his stressors were 
related to his employment during the Persian Gulf.  He 
claimed that his stressors were that he was the mechanical 
superintendent while in the Persian Gulf, and he was in 
charge of moving and setting up a hospital while stationed in 
the Gulf.  While setting up the hospital, he handled setting 
up the mortuary and there were three casualties in the 
mortuary at that time, two pilots and one enlisted man.  He 
stated that the enlisted man was crushed by a truck and the 
pilots were killed in airplane crashes.  The Veteran did not 
claim to be involved in those accidents, but in setting up 
the mortuary, he fixed the refrigeration unit and observed 
their body bags in the facility and this was a stressor for 
him.  Additionally, a second stressor for him was working the 
constant 16 hour days without much of a break.  He submitted 
commendation awards to the record, indicating the work he did 
in facilitating the relocation and construction of the 
hospital.  

Although a January 2010 formal finding on a lack of 
information required to verify his stressors in connection 
with the PTSD claim was associated with the claims folder, 
this formal finding indicated that the Veteran did not 
provide details for verification of combat stressors.  
However, the Veteran's stressors were not combat related.  No 
attempt to verify the Veteran's claimed stressors have been 
made.  However, given the nature of the Veteran's military 
occupational specialty and the aforementioned personnel 
records, along with the credible testimony he provided before 
the undersigned, the Board finds that at it is likely as not 
that the stressors discussed above (working in a 
refrigeration unit with body bags present and working 16 hour 
shifts) occurred.  38 U.S.C.A. § 1154(a).

A review of record fails to clearly establish whether or not 
the Veteran has a diagnosis of PTSD as a result of the 
verified stressors.  Moreover, the VA psychiatric examination 
in May 2009 that diagnosed him as suffering from depression 
and anxiety (not PTSD) did include an opinion as to the 
etiology his psychiatric disorders.  The opinion is therefore 
deemed inadequate.  A new examination is therefore in order.

Finally, the Veteran claims that he has CFS as a result of 
his Persian Gulf service.  The Veteran underwent both a Gulf 
War examination and a CFS examination.  Both examinations 
were performed by the same examiner and both examinations 
diagnosed CFS.  However, the examinations appeared to be in 
conflict with one another.  For example, the Gulf War 
examination diagnosed CFS, and it discussed, in part, the 
symptoms of CFS exhibited by the Veteran and the effects that 
CFS had on the Veteran's daily activities  The CFS 
examination, in contrast, also discussed the affects on daily 
activities and his occupation but indicated that at least 6 
out of 10 CFS diagnostic criteria had not been met and other 
criteria necessary for CFS had not been met.  Additionally, 
the examiner stated that the Veteran had a 60 pack year 
smoking history with associated chronic obstructive pulmonary 
disease (COPD), which was related to his chronic exercise 
inducted dyspnea.  Neither examination provided an opinion as 
to the etiology of the Veteran's diagnosed CFS.  
Clarification of the diagnosis and its etiology should be 
made prior to final adjudication of this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the 
Veteran's February 2010 VA pulmonary 
treatment record and any other VA 
medical records since that time related 
to the Veteran's service-connected 
sinusitis and associate those records 
with the claims folder.  Records 
related to the Veteran's CFS and 
psychiatric disorder should also be 
obtained.  If any identified records 
are deemed unavailable, such should be 
stated and noted in the record.

2.  If the aforementioned VA medical 
evidence indicates an increase in 
severity in the Veteran's service-
connected sinusitis, a VA examination 
should be scheduled to determine the 
level of severity of the disability.  
All indicated tests should be 
accomplished.  The claims folder should 
be made available to the examiner in 
connection with the examination.  


3.  Next, the claimant should then be 
scheduled for an appropriate VA 
examination to determine the nature and 
etiology of any diagnosed psychiatric 
disorder.  The examiner should be 
advised that the only stressors that 
have been verified/corroborated are 
those relating to the Veteran's work in 
a refrigeration unit where body bags 
were present and working 16 hours 
shifts without breaks.  The examiner 
must then render an opinion as to 
whether the claimant has PTSD, 
resulting from a verified experience 
occurring during service - i.e., if the 
claimant is diagnosed with PTSD, the 
examiner must state the specific 
corroborated stressor event or events 
experienced during service pursuant to 
the diagnostic criteria set forth in 
the DSM-IV.  

If it is determined that the Veteran 
suffers from an acquired psychiatric 
disability (other than PTSD) such as 
depression or anxiety, the examiner 
should state whether it is as least 
likely as not (a 50 percent probability 
or greater) that the psychiatric 
disorder had its onset in service or is 
otherwise etiologically related to his 
active service, to include working in a 
refrigeration unit where body bags were 
present and/or working 16 hours shifts 
without breaks

The claims file should be made 
available to the examiner, who must 
acknowledge receipt and review of the 
claims file in any report generated as 
a result of the examination.  Rationale 
should be provided with all opinions.  
If the examiner cannot provide an 
opinion without resorting to 
speculation, such should be stated and 
supported with rationale.

4.  The RO/AMC should return the 
January 2010 VA Persian Gulf 
examination and CFS examination, 
performed by the same examiner, to that 
examiner, if available, for 
clarification of the diagnosis of CFS.  
If that examiner is available, he 
should clarify if it is at least as 
likely as not (a 50 percent probability 
or greater) that the Veteran has CFS as 
a result of his Persian Gulf service, 
and if not what is his diagnosis(es) 
and if the diagnosis(es) is due to his 
Persian Gulf service.  

If that examiner is no longer 
available, the Veteran should be 
scheduled for another VA examination to 
determine if it is at least as likely 
as not that he has CFS or some related 
undiagnosed illness and if he does, 
whether such illness is due to his 
Persian Gulf service.  All indicated 
studies should be performed.  

The claims file should be made 
available to the examiner, who must 
acknowledge receipt and review of the 
claims file in any report generated as 
a result of the examination.  Rationale 
should be provided with all opinions.  
If the examiner cannot provide an 
opinion without resorting to 
speculation, such should be stated and 
supported with rationale.

5.  Following such development, the 
RO/AMC should review and readjudicate 
the claims.  See 38 C.F.R. § 4.2.  If 
the findings or an opinion and/or 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report 
as inadequate for evaluation purposes.  
If any such action does not resolve the 
claims, the RO/AMC shall issue the 
Veteran a Supplemental Statement of the 
Case.  Thereafter, the case should be 
returned to the Board, if in order.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  





_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


